                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN


 SCOTT BOEHM,                                                Civil Case No. 2:19-CV-01039 (JPS)

          Plaintiff,                                         Hon. J.P. Stadtmueller

                  v.                                         ECF Case
                                                             Electronically Filed
 CHRIS LAZARCZYK d/b/a
 NOMARFANFORLIFE,

          Defendant.


                        APPLICATION FOR WRIT OF EXECUTION

TO THE MARSHAL OF THE UNITED STATES DISTRICT COURT, EASTERN DISTRICT
OF WISCONSIN:

       WHEREAS, on February 21, 2020, default judgment was entered in this action against

Defendant Chris Lazarczyk d/b/a Nomarfanforlife (“Defendant”), in favor of Plaintiff Scott

Boehm (“Plaintiff”) for the sum of $210,124.18, as ordered and approved by the Honorable Judge

J.P. Stadtmueller, U.S.D.J.;

       WHEREAS, said judgment was duly filed in the Office of the Clerk of the United States

District Court for the Eastern District of Wisconsin, and the sum of $210,124.18 is now actually

due thereon;

       THEREFORE, you are hereby commanded to satisfy said judgment out of the personal

property of the judgment-debtor Defendant, as set forth in the attached declaration, and if sufficient

personal property cannot be found, then out of the real property belonging to the judgment-debtor

at the time said judgment was entered in the Office of the Clerk of this Court, or at any time

thereafter in whosoever hands the same may be, and that you pay the moneys realized by you from




                                                  1

          Case 2:19-cv-01039-JPS Filed 11/05/20 Page 1 of 2 Document 13
such property directly to Plaintiff or his undersigned attorney in this action, and return this

execution within one (1) year after its issuance by the Clerk of this Court.



Dated: New York, New York
       November 5, 2020




By:
       Nathaniel A. Kleinman
       McCulloch | Kleinman Law
       501 Fifth Avenue, Suite 1809
       New York, NY 10017
       T: (212) 355-6050
       F: (206) 219-6358
       nate@mkiplaw.com
       Attorneys for Plaintiff

                                                             GINA M. COLLETTI
                                                             Clerk of Court


                                                             By:_______________________
                                                                Deputy Clerk

                                                             Date: ____________________




                                                 2

          Case 2:19-cv-01039-JPS Filed 11/05/20 Page 2 of 2 Document 13
